51 N.Y.2d 818 (1980)
In the Matter of Robert J. Gurney et al., Respondents,
v.
James H. Tully, Jr., et al., Constituting the State Tax Commission, Appellants.
Court of Appeals of the State of New York.
Argued September 4, 1980.
Decided October 9, 1980.
Robert Abrams, Attorney-General (Michael F. Colligan and Shirley Adelson Siegel of counsel), for appellants.
Robert J. Kaplan and Bernard E. Singer for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order reversed, with costs, and the judgment of Supreme Court, Albany County, reinstated for reasons stated in the dissenting opinion by Mr. Justice ELLIS J. STALEY, JR., at the Appellate Division (67 AD2d 303, 305-307).